DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 4-6, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 4, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Daniel Bucca, Ph.D., Esq. on February 4, 2022 and February 7, 2022.

The application has been amended as follows: 
Please AMEND CLAIM 1 as follows.
Please CANCEL CLAIM 3.
Please AMEND CLAIM 4 as follows.

Claim 1. A wear-resistant steel, comprising: 
0.08 wt.% to 0.16 wt.% of carbon (C), 0.1 wt.% to 0.7 wt.% of silicon (Si), 0.8 wt.% to 1.6 wt.% of manganese (Mn), 0.05 wt.% or less of phosphorous (P), excluding 0 wt.%, 0.02 wt.% or less of sulfur (S), excluding 0 wt.%, 0.07 wt.% or less of aluminum (Al), excluding 0 wt.%, 0.1 wt.% to 1.0 wt.% of chromium (Cr), 0.01 wt.% to 0.075 wt.% of nickel (Ni), 0.01 wt.% to 0.2 wt.% of molybdenum (Mo), 50 ppm or less of boron (B), excluding 0 ppm, and 0.04 wt.% or less of cobalt (Co), excluding 0 wt.%, further comprising: one or more among 0.1 wt.% or less of copper (Cu), excluding 0 wt.%, 0.02 wt.% or less of titanium (Ti), excluding 0 wt.%, 0.05 wt.% or less of niobium (Nb), excluding 0 wt.%, 0.02 wt.% or less of vanadium (V), excluding 0 wt.%, and 2 ppm to 100 ppm of calcium (Ca), comprising: the balance of iron (Fe) and other inevitable impurities, and satisfying [Relation 1], 
wherein a microstructure includes martensite in an area fraction of 97% or more and bainite in an area fraction of 3% or less, and 
wherein the wear-resistant steel has a thickness of 40 mm or less, and Brinell hardness of 360 HB to 440 HB,
[Relation 1] : 360 ≤ (869×[C])+295 ≤ 440, wherein [C] means weight% of carbon (C)


Claim 4. A method for manufacturing the wear-resistant steel of claim 1, comprising:
preparing a steel slab including 0.08 wt.% to 0.16 wt.% of carbon (C), 0.1 wt.% to 0.7 wt.% of silicon (Si), 0.8 wt.% to 1.6 wt.% of manganese (Mn), 0.05 wt.% or less of phosphorous (P), excluding 0 wt.%, 0.02 wt.% or less of sulfur (S), excluding 0 wt.%, 0.07 wt.% or less of aluminum (Al), excluding 0 wt.%, 0.1 wt.% to 1.0 wt.% of chromium (Cr), 0.01 wt.% to [[0.1]] 0.075 wt.% of nickel (Ni), 0.01 wt.% to 0.2 wt.% of molybdenum (Mo), 50 ppm or less of boron (B), excluding 0 ppm, and 0.04 wt.% or less of cobalt (Co), excluding 0 wt.%, further comprising one or more among 0.1 wt.% or less of copper (Cu), excluding 0 wt.%, 0.02 wt.% or less of titanium (Ti), excluding 0 wt.%, 0.05 wt.% or less of niobium (Nb), excluding 0 wt.%, 0.02 wt.% or less of vanadium (V), excluding 0 wt.%, and 2 ppm to 100 ppm of calcium (Ca), comprising the balance of iron (Fe) and other inevitable impurities, and satisfying [Relation 1];
heating the steel slab to a temperature in a range of 1050°C to 1250°C;
rough rolling the reheated steel slab to a temperature in a range of 950°C to 1050°C;
manufacturing a hot-rolled steel plate by finish rolling at a temperature in a range of 750°C to 950°C after the rough rolling;
reheating heat treating in a furnace time of 20 minutes or more to a temperature in a range of 850°C to 950°C, after the hot-rolled steel plate is air-cooled to room temperature; and
quenching the hot-rolled steel plate to 100°C or less at a cooling rate satisfying [Relation 2], after the reheating heat treating,
	[Relation 1] : 360 ≤ (869×[C]) + 295 ≤ 440

[Relation 2] : CR ≥ 0.2/[C]
wherein [C] in [Relation 1] and [Relation 2] means weight% of carbon (C), and  CR in [Relation 2] is a cooling rate, in °C/s, during quenching after reheating heat treating.

Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claims, namely independent claim 1, require(s) a wear-resistant steel having a composition with specific ranges for its constituent elements wherein the steel satisfies [Relation 1]: 360 ≤ (869×[C])+295 ≤ 440, wherein [C] means weight% of carbon (C), a microstructure, in area fraction, of 97% or more martensite and 3% or less bainite, and wherein the wear-resistant steel has a thickness of 40 mm or less, and Brinell hardness of 360 HB to 440 HB.
Although the prior art of record, JP 2007-119850 A of Murota (cited in the IDS dated 10/07/2020) and its English machine translation (JP’850) teaches “a wear resistant steel plate by which a wear resistant steel plate having excellent low-temperature toughness” wherein the steel has a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art and teaches that its steel “microstructure having a martensite phase of 90% by volume or more”, a hardness 300 HBW or more and “a thickness of 5 to 50 mm”, the prior art does not explicitly teach of [Relation 1]: 360 ≤ (869×[C])+295 ≤ 440, its significance or attaining the properties in the ranges required by the instant claim. Specifically, Table 1, Table 3 and Table 4 of the instant specification teaches that abiding by [Relation 1] as well as the process step parameters as taught in the specification is critical to attaining the claimed properties of microstructure and hardness. {See Table 1 A-C vs. D-G, Table 3, Table 4}. Therefore, instant claims are distinct from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733